 Case 2:16-cv-02865-FB Document 36 Filed 09/16/21 Page 1 of 3 PageID #: 1156




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 Adele J. Vessia
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 2:16-cv-02865-FB
        -against-


 Carolyn W. Colvin


                        Defendant.
 ------------------------------------------------x
 Appearances:
 For the Plaintiff:                                  For the Defendant:
 CHARLES E. BINDER                                   MARY M. DICKMAN
 Law Offices of Charles E. Binder                    United States Attorney’s Office
 and Harry J. Binder                                 610 Federal Plaza
 485 Madison Ave.                                    Central Islip, NY 11722
 Ste. 501
 New York, NY 10022


BLOCK, Senior District Judge:

       The Social Security Administration (“SSA”) awarded Plaintiff Adele Vessia

(“Vessia”) $121,709.52 in past due benefits. Vessia’s counsel, Charles Binder

(“Binder”), also obtained $4,387.72 in attorney’s fees under the Equal Access to

Justice Act (“EAJA”). Pursuant to a fee agreement, Binder now seeks the full

amount of attorney’s fees withheld by the SSA, totaling $30,427.38. See ECF No.




                                                1
 Case 2:16-cv-02865-FB Document 36 Filed 09/16/21 Page 2 of 3 PageID #: 1157




32, Ex. A. For the reasons below, Binder’s fee request is granted, but his share of

the withheld funds is reduced to $17,985.00 for a de facto rate of $550 per hour.

      Title 42, United States Code, Section 406(b) entitles prevailing plaintiffs in

Social Security actions to “reasonable [attorney’s] fee[s] [that are] not in excess of

25 percent of the total past-due benefits to which the plaintiff is entitled.” The

Supreme Court has held that 42 U.S.C. § 406(b)’s “reasonable fee” provision does

not prohibit the use of contingency fee agreements, so long as they do not provide

for a fee “in excess of 25 percent of the total past due benefits” and are

“reasonable.” See Gisbrecht v. Barnhart, 535 U.S. 789, 808-09 (2002) (prescribing

reasonableness review of contingency fee agreements). Courts in the Second

Circuit weigh three factors when assessing the reasonableness of a fee agreement:

(1) whether the proposed fee is below the 25% statutory maximum; (2) whether the

contingency fee agreement is the product of fraud or attorney overreach; and (3)

whether the requested amount is so large as to be a windfall to the attorney. Wells

v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

      Here, Binder requests 25% of the total past-due benefits Vessia was

awarded, and there is no allegation of fraud. Thus, the only remaining question is

whether a de facto hourly rate of $930.50 for 32.70 hours of work would constitute

a “windfall” to Binder. It would. In Patruno v. Berryhill, this Court approved a

$550 hourly fee for Binder’s services, and there is no reason why this rate is
                                           2
 Case 2:16-cv-02865-FB Document 36 Filed 09/16/21 Page 3 of 3 PageID #: 1158




inadequate in this case. No. 16-CV-6236 (PKC) 2021 WL 1091900, at *1

(E.D.N.Y. March 22, 2021). Accordingly, Binder’s hourly rate is adjusted to $550

per hour for the 32.7 hours of work in this case, resulting in a total fee award of

$17,985.00.

                                      CONCLUSION

      Vessia’s motion is GRANTED IN PART. The Commissioner of the SSA is

ORDERED to disburse $17,985 to Binder and the remainder to Vessia pursuant to

42 U.S.C. § 406(b). Upon receipt of these funds, Binder is DIRECTED to return

the $4,387.72 awarded under the EAJA to Vessia.

SO ORDERED.

                                               _/S/ Frederic Block___________
                                               FREDERIC BLOCK
                                               Senior United States District Judge




Brooklyn, New York
September 16, 2021




                                           3
